Order entered September 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01184-CV

                             IN RE JAMES M. FISHER II, Relator

                  Original Proceeding from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-09-22733

                                             ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus and LIFT the stay imposed by our order of August 29, 2013. We ORDER that

relator bear the costs of this original proceeding.


                                                        /s/   KERRY P. FITZGERALD
                                                              JUSTICE